Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-4, 11-13, 15-19, 22, 29, 31, and 41-45 are pending and being examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 45 recites "the method of claim 42, wherein the cancer is prostate cancer." Claim 45 depends on claim 42, and claim 42 states "...wherein the cancer is breast cancer." Prostate cancer is outside the scope of breast cancer, therefore the limitation of claim 45 is outside the scope of claim 42..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 12, 18, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (2016) (Abstract 1193: Treatment of breast cancer xenografts with paclitaxel enriches for cancer stem cells that can be targeted by a ROR1-specific antibody, Cancer Research, 76).
Zhang teaches a method of treating chemoresistant cancer in a subject, comprising administering a combination of paclitaxel (chemotherapy) and a tyrosine kinase-like orphan receptor (ROR-1) antagonist antibody. Zhang teaches the ROR-1 antagonist antibody, cirmtuzumab (or UC-961, also comprises SEQ ID NO 1-3, 4-6).  Zhang also teaches detecting level of ROR-1 prior to administration of combination therapy. Zhang further teaches that the chemoresistant cancer is breast cancer, and that the combination of the ROR-1 antagonist antibody and paclitaxel appeared more effective than each agent alone. (Abstract) 

Claim(s) 1, 11, 12, 15, 16, 18, 22, 29, 31, 41, 42, and 44 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Clinical Trial (NCT02776917; First Published 05/17/2016)
NCT02776917 teaches a method of treating breast cancer, Her2 negative metastatic or locally advanced, comprising administrating an anti-ROR-1 monoclonal antibody, cirmtuzumab cirmtuzumab (or UC-961, also comprises SEQ ID NO 1-3, 4-6), in combination with chemotherapy, paclitaxel. NCT02776917 teaches that that the paclitaxel and the ROR-1 antagonist antibody are administered simultaneously or sequentially, wherein the ROR-1 antibody is administered at 8 mg/kg intravenously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11, 12, 18, 19, 22, 29, 31, and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (2016) (Abstract 1193: Treatment of breast cancer xenografts with paclitaxel enriches for cancer stem cells that can be targeted by a ROR1-specific antibody, Cancer Research, 76), in view of Wong et al (WO2016187220A2, Priority Date: 05/18/2015), as evidenced by Zhang et al (2012) (ROR1 is expressed in Human Breast Cancer and Associated with Enhanced Tumor-Cell Growth, PLoS One, Vol. 7, 2012) and Cabanes et al (Comparative in vivo studies with paclitaxel and liposome-encapsulated paclitaxel, International Journal of Oncology, pages 1035-1075, 1998)
Zhang teaches a method of treating chemoresistant cancer in a subject, comprising administering a combination of paclitaxel and a tyrosine kinase-like orphan receptor (ROR-1) antagonist antibody. Zhang teaches the ROR-1 antagonist antibody, cirmtuzumab (or UC-961, also comprises SEQ ID NO 1-3, 4-6).  Zhang also teaches detecting level of ROR-1 prior to administration of combination therapy. Zhang further teaches that the chemoresistant cancer is breast cancer, and that the combination of the ROR-1 antagonist antibody and paclitaxel appeared more effective than each agent alone. (Abstract)
	However, Zhang does not teach the dose and administration of ROR-1 antibody, the dose of paclitaxel, and does not teach treatment of prostate cancer, or triple negative breast cancer/Her2 negative breast cancer. 
	Wong teaches a method of treating cancer in a subject, comprising administering a ROR-1 antagonist antibody and paclitaxel or docetaxel. Wong further teaches detecting the level of ROR-1 protein prior to treatment, and wherein the subject is human. Wong teaches that the ROR-1 antibody is administered from 1 mg/kg to 10 mg/kg and administered intravenously. Wong further teaches that cancers are breast cancer and prostate cancer, wherein these cancers by ROR-1 positive cancers. (0073, 0146, 0148-0149, 0155-0156, 0173)
	Zhang (2012) teaches that breast cancers associated with ROR-1 upregulation, include triple negative breast cancer and Her2 negative breast cancer. Zhang (2012) teaches that ROR-1 positive breast lines lack expression of estrogen/progesterone receptors and HER2. (pg 3. Para 2, Abstract). 
	Cabanes teaches the pharmacokinetics of two forms of paclitaxel and teaches the known dose of paclitaxel, 5 mg/kg. Cabanes teaches the treatment of male mice cultured with L1210 cell line, with paclitaxel and teaches antitumor efficacy with doses of paclitaxel ranging from 5-25 mg/kg. (Figure 2, Results, Discussion 
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to treat chemoresistant cancer with paclitaxel and a ROR-1 antagonist antibody at the instantly claimed doses. One would have been motivated to and have had a reasonable expectation of success because: 1) Wong teaches the specific dose of the ROR-1 antibody, 2) Wong teaches the combination of ROR-1 and paclitaxel, 3) Cabanes teaches the known dosing of paclitaxel for the treatment of cancer in vivo, and 4) Zhang teaches the successful combination of paclitaxel and a ROR-1 antibody and teaches that the combination is more effective than each agent alone. 	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to treat chemoresistant cancer with the instantly claimed combination, wherein the cancer is triple negative breast cancer or Her2 negative breast cancer. One would have been motivated to and have had a reasonable expectation of success because: 1) Zhang teaches the successful treatment of chemoresistant breast cancer using this specific combination, 2) Wong teaches the above combination for the treatment of breast cancer, wherein these cancers are ROR-1 positive cancers, and 3) Zhang (2012) further teaches that breast cancers with ROR-1 upregulation, or ROR-1 positive cancers lack estrogen/progesterone and HER2, therefore are triple negative or HER2 negative cancers.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (2016) (Abstract 1193: Treatment of breast cancer xenografts with paclitaxel enriches for cancer stem cells that can be targeted by a ROR1-specific antibody, Cancer Research, 76), in view of Wong et al (WO2016187220A2, Priority Date: 05/18/2015), as evidenced by Zhang et al (2012) (ROR1 is expressed in Human Breast Cancer and Associated with Enhanced Tumor-Cell Growth, PLoS One, Vol. 7, 2012) and Cabanes et al (Comparative in vivo studies with paclitaxel and liposome-encapsulated paclitaxel, International Journal of Oncology, pages 1035-1075, 1998) as applied to claims 1-4, 11, 12, 18, 19, 22, 29, 31, and 41-45 above, and further in view of Kipps et al (2015) (US 9217040 B2)
The teachings of Zhang, Wong, Zhang (2012) and Cabanes are described above. However, the combined references do not teach the sequences of the anti-ROR1 antibody described in claim 13. 
	Kipps teaches a method of treating cancer, comprising administering an anti-ROR1 antibody. Kipps teaches the instantly claimed sequences of ROR-1 antibody (SEQ ID NOs: 7-9 and 10-12). Kipps further teaches that the antibody may be administered alone, or in combination with other agents to treat a ROR-1 cancer, and that the combination may exert a beneficial effect in the subject by their differing mechanisms of actions. (col. 17, lines 52- col. 18 lines 1-11)
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to utilize the ROR1 antibody of Kipps as the ROR1 antibody in the method of the combined references. One would have been motivated to and have had a reasonable expectation of success because: 1) the combined references teaches the treatment of ROR-1 positive cancers, combining paclitaxel and anti-ROR1 antibody, 2) Kipps teaches a method of treating cancer, including ROR-1 cancer, comprising administering an anti-ROR1 antibody, 3) Zhang teaches the successful combination of paclitaxel and a ROR-1 antibody and teaches that the combination is more effective than each agent alone, and 4) Kipps teaches that the combination with another agent of a different mechanism of action will exert a beneficial effect.  One of skill in the art could have substituted one known ROR-1 antibody for another, in this case, the ROR-1 antibody of Kipps can be substituted for the methods of the combined references, and the results of anti-tumor efficacy would have been predicable. 

Claim 1-4, 11, 12, 17, 18, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (2016) (Abstract 1193: Treatment of breast cancer xenografts with paclitaxel enriches for cancer stem cells that can be targeted by a ROR1-specific antibody, Cancer Research, 76).
Zhang teaches a method of treating chemoresistant cancer in a subject, comprising administering a combination of paclitaxel (chemotherapy) and a tyrosine kinase-like orphan receptor (ROR-1) antagonist antibody. Zhang teaches the ROR-1 antagonist antibody, cirmtuzumab (or UC-961, also comprises SEQ ID NO 1-3, 4-6).  Zhang also teaches detecting level of ROR-1 prior to administration of combination therapy. Zhang further teaches that the chemoresistant cancer is breast cancer, and that the combination of the ROR-1 antagonist antibody and paclitaxel appeared more effective than each agent alone. (Abstract)
However, Zhang does not teach wherein the paclitaxel or docetaxel and ROR-1 antagonist antibody are admixed prior to administration. 
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to admix paclitaxel or docetaxel and ROR-1 antagonist antibody prior to administration. One would have been motivated to because Zhang teaches treating cancer in a subject comprising administrating paclitaxel and ROR-1 antibody. One would have had a reasonable expectation of success because Zhang teaches that the combination therapy appeared to be more effective than each agent alone. One of skill in the art could have pursued combining the drugs for administration because the two drugs would have performed the same function if administered separately or admixed. 
Conclusion 
Conclusion: Claims 1-4, 11-13, 15-19, 22, 29, 31, and 41-45 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                     

/Laura B Goddard/Primary Examiner, Art Unit 1642